Opinion by
Mb. Chief Justice Steebett,
In its inception, this proceeding was irregular; but, in appellant’s history of the case it is averred arid not denied by appellee that, on argument in the court below in November, 1894, “the rule was amended to a rule to sliow cause why the fund arising from the sheriff’s sale under the writ in this ease and the two writs issued out of said court as of June term, 1894, Nos. 614 and 615, should not be paid into court and an issue awarded to determine the facts in dispute in regard to the distribution of said fund.”
After argument, the rule as thus amended was discharged and this appeal taken.
We have examined the record, and in view of the facts, as they appear therein, we are all of the opinion that the rule should have been made absolute. The controlling facts are practically undisputed. The legal questions involved are so well settled that discussion of them is unnecessary.
The decree discharging the rule is reversed with costs to be paid by the appellee, and it is now adjudged and decreed that the rule be made absolute and the issue awarded in due form.